            THE MARGOLIN & WEINREB LAW GROUP, LLP
                                              Attorneys at Law
                                          165 Eileen Way, Suite 101
                                          Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN, ESQ.                                                                   (516) 921-3838
CYNTHIA A. NIERER, ESQ.                                                             FAX   (516) 921-3824
                                                                                          (516) 945-6055

www.nyfclaw.com

                                                          December 7, 2018
     VIA ECF and REGULAR MAIL
     Michael Wolk, Esq.
     Law Offices of Michael B. Wolk, P.C.
     31 West 34th Street, Suite 7040
     New York, New York 10001

            Re:     Gustavia Home, LLC v. 10586 Flatlands 1 Realty Corp., et al.
                    Case No.: 17-cv-04188

     Dear Mr. Wolk:

            We are the attorneys for Gustavia Home, LLC. Pursuant to Judge Margo K. Brodie’s
     Individual Practice Rules, we served our Motion for an Appointment of a Receiver on December
     7, 2018 but did not file same inasmuch as Judge Brodie follows the “bundling rule.” We
     enclosed the following documents (but did not file same on ECF):

        •   NOTICE OF MOTION
        •   MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO APPOINT
            A RECEIVER TO COLLECT RENTS
        •   DECLERATION IN SUPPORT OF MOTION TO APPOINT RECEIVER
        •   PROPOSED ORDER

         Once the matter will be fully briefed, we will electronically file all pleadings with the Court.

                                                          Very truly yours,
                                                          /s/ Alan H. Weinreb
                                                          Alan H. Weinreb
